PER CURIAM:
Terence Devon Scott appeals the district court’s order denying his motion to reduce his sentence and its subsequent order denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Scott, No. 6:05-cr-00015-NKM-2 (W.D.Va. Nov. 17, 2011); 2011 WL 6257514 (Dec. 15, 2011) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.